 1   Gregory M. Fox, State Bar No. 070876
     Parry A. Black, State Bar No. 291472
 2   BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
     The Waterfront Building
 3
     2749 Hyde Street
 4   San Francisco, California 94109
     Telephone: (415) 353-0999
 5   Facsimile: (415) 353-0990
     Email:       gfox@bfesf.com
 6                pblack@bfesf.com
 7

 8   Attorneys for Defendant
     CITY OF ROHNERT PARK
 9

10

11                                        UNITED STATES DISTRICT COURT

12                                     NORTHERN DISTRICT OF CALIFORNIA

13

14   EZEKIAL FLATTEN,                                         Case No. 4:18-cv-06964-HSG

15           Plaintiff,                                       STIPULATION AND [PROPOSED] ORDER TO
                                                              CONTINUE INITIAL CASE MANAGEMENT
16   v.                                                       CONFERENCE

17   CITY OF ROHNERT PARK, JACY TATUM,
     JOSEPH HUFFAKER, THE HOPLAND                             Date:         February 19, 2019
18                                                            Time:         2:00 p.m.
     BAND OF POMO INDIANS, STEVE HOBB,
     and DOES 1-50, inclusive,                                Location:     Oakland Courthouse
19
                                                                            Courtroom 2 - 4th Floor
20           Defendants.                                                    1301 Clay Street,
                                                                            Oakland, CA 94612
21
                                                              Hon. Haywood S. Gilliam, Jr.
22

23

24           IT IS HEREBY STIPULATED BY AND BETWEEN plaintiff EZEKIAL FLATTEN, defendant

25   CITY OF ROHNERT PARK (City), defendant JOSEPH HUFFAKER, and defendant JACY TATUM,

26   by and through their counsels of record, that the Initial Case Management Conference currently set for

27   February 19, 2019, be continued to April 2, 2019, or a date thereafter that is convenient for the court.

28   ///

                                                                1
     STIPULATION AND ORDER TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE
     Flatten v. City of Rohnert Park, et al. U.S.D.C. Northern District Case No.: 4:18-cv-06964-HSG
 1           Good cause exists for this continuance for the following reasons. The City has filed a motion to

 2   dismiss with a hearing date of March 28, 2019. The parties are meeting and conferring about the 4th and

 3   14th Amendment claims given the decision in Barrios v. City of Tulare 2014 WL 2174766 (E.D. Cal.

 4   May 23, 2014) and related cases. Defendant Tatum is now represented by legal counsel and will be

 5   appearing once his legal counsel is served and files a responsive pleading. Counsel for the City is

 6   starting a federal jury trial in the Eastern District Monday February 11, 2019, with the trial expected to

 7   end Friday February 22, 2019. (Lewis v City of Fairfield 2:16 cv01053 JAM.) A notice of related case

 8   was filed in this case on February 8, 2019, regarding the case of Freeman v. City of Rohnert Park et al

 9   (4:18 cv 07661 DMR filed on December 20, 2018) which includes the City and the two named individual

10   defendants in this matter. More time is therefore necessary to complete the meet and confer process to

11   prepare a joint case management conference statement. For all the good cause stated above, the parties

12   respectfully request this Court continue the Initial Case Management Conference from February 19,

13   2019, to April 2, 2019, or a date thereafter as is convenient to the court. The joint case management

14   conference and related Rule 26 disclosures now due March 26, 2019. Plaintiff also agrees to defer

15   Monell discovery until after the March 28, 2019 hearing on the City Motion to Dismiss.

16           IT IS SO STIPULATED.

17

18   Dated: February 12, 2019                              BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

19
                                                           By:              /s/ Gregory M. Fox
20
                                                                     Gregory M. Fox
21                                                                   Parry A. Black
                                                                     Attorneys for Defendant
22                                                                   CITY OF ROHNERT PARK
23

24   Dated: February 12, 2019                              SCOTT LAW FIRM

25
                                                           By:              /s/ John Houston Scott
26                                                                   John Houston Scott
27                                                                   Attorney for Plaintiff
                                                                     EZEKIAL FLATTEN
28

                                                                 2
     STIPULATION AND ORDER TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE
     Flatten v. City of Rohnert Park, et al. U.S.D.C. Northern District Case No.: 4:18-cv-06964-HSG
 1   Dated: February 12, 2019                              ALLEN, GLAESSNER, HAZELWOOD & WERTH

 2
                                                           By:                /s/ Dale L. Allen, Jr.
 3
                                                                       Dale L. Allen, Jr.
 4                                                                     Kevin Patrick Allen
                                                                       Attorneys for Defendant
 5                                                                     JOSEPH HUFFAKER
 6

 7   Dated: February 12, 2019                              ANGELO, KILDAY & KILDUFF

 8
                                                           By:                /s/ Derick Konz
 9                                                                     Bruce Kilday
10                                                                     Derick Konz
                                                                       Attorneys for Defendant
11                                                                     JACY TATUM

12

13                                            ATTORNEY ATTESTATION

14           I, Gregory M. Fox, am the ECF user whose identification and password are being used to file the

15   foregoing documents. Pursuant to Civil Local Rule 5.1(i), I hereby attest that concurrence in the filing of

16   these documents has been obtained from each of its Signatories.

17   Dated: February 12, 2019                                    By:      /s/ Gregory M. Fox
                                                                          Gregory M. Fox
18

19

20                                                         ORDER

21           GOOD CAUSE APPEARING THEREFORE, and the parties’ having stipulated to the same, the

22   parties’ stipulation is hereby APPROVED. The Initial Case Management Conference currently set for

23   February 19, 2019, is continued to March 28, 2019, at 2:00 p.m., to be heard along with the motion to

24   dismiss.

25           IT IS SO ORDERED.

26

27   Dated: February 12, 2019
                                                                          Haywood S. Gilliam, Jr.
28                                                                   UNITED STATES DISTRICT JUDGE

                                                                 3
     STIPULATION AND ORDER TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE
     Flatten v. City of Rohnert Park, et al. U.S.D.C. Northern District Case No.: 4:18-cv-06964-HSG
